 Case 1:21-cv-00003-HYJ-RSK ECF No. 4, PageID.49 Filed 01/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ANTONIO ALIE MCMANN,
 #200423,                                              Hon. Hala Y. Jarbou

        Plaintiff,                                     Case No. 1:21-cv-3

 v.
                                                       DEFICIENCY ORDER
 MUSKEGON COUNTY JAIL, et al.,                         FOR A CIVIL ACTION

        Defendants.
 ________________________________/


       This is a civil action filed by a plaintiff who is a prisoner. The filing fee for a civil

action is $402.00. Plaintiff has failed to pay the filing fee or to apply in the manner required

by law to proceed in forma pauperis. Under the provisions of the Prison Litigation Reform

Act of 1995, if a prisoner wishes to proceed in forma pauperis, the prisoner must file a

certified copy of a prisoner trust account statement and an affidavit of indigence. 28

U.S.C. § 1915(a)(2); McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997). Plaintiff

has failed to file the required affidavit of indigence and trust account statement in order to

proceed in forma pauperis. Plaintiff is notified of the following deficiencies.

       Plaintiff is informed that within 28 days from the date of this notice, he must submit

the $402.00 filing fee or, alternatively, file the required affidavit of indigence and trust

account statement. See McGore, 114 F.3d at 605. The affidavit must include a statement

of all assets plaintiff possesses, a statement that plaintiff is unable to pay the fee or give

security therefor, and a statement of the nature of the action. 28 U.S.C. §§ 1915(a)(1) &

(2). Plaintiff must file either Form 4 from the Appendix of Forms found in the Federal

Rules of Appellate Procedure, or an affidavit containing the identical information
 Case 1:21-cv-00003-HYJ-RSK ECF No. 4, PageID.50 Filed 01/07/21 Page 2 of 2




requested in Form 4. See McGore, 114 F.3d at 605. The trust account statement must

be a certified copy and must be for the 6 months immediately preceding the filing of

plaintiff’s complaint. 28 U.S.C. § 1915(a)(2); see McGore, 114 F.3d at 605.

       Plaintiff also is notified that if he fails to pay the filing fee or to file the required

documents as described above, the Court must presume that he is not proceeding in

forma pauperis. See McGore, 114 F.3d at 605. In that case, the Court must assess the

entire filing fee and must order the case dismissed for want of prosecution. See id. If

plaintiff’s action is dismissed under these circumstances, it will not be reinstated even if

plaintiff subsequently pays the filing fee. See id.


Date: January 7, 2021                                        /s/ Ray Kent
pjw                                                       RAY KENT
                                                          U.S. Magistrate Judge


FILING FEES SHALL BE REMITTED TO:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503


All checks or other forms of payment shall be payable to “Clerk, U.S. District
Court.”




                                               2
